THE THIRTEENTH COURT OF APPEALS

                                   13-20-00470-CV


                      Thanh Huu Nguyen and Anh Thi Tram Vo
                                        v.
                        Joshua Kessler and Jessica Kessler


                                 On Appeal from the
                   County Court at Law of Guadalupe County, Texas
                           Trial Cause No. 2019-CV-0009


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

January 21, 2021